Citation Nr: 1111347	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-20 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

Entitlement to higher disability ratings for the components of the Veteran's right knee disability prior to July 27, 2010.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 






INTRODUCTION

The Veteran had active military service from July 1980 to August 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In his June 2009 substantive appeal, the Veteran requested a hearing before a member of the Board at his local RO.  In an August 2010 statement from the Veteran's representative, the Veteran's request for a travel board hearing was withdrawn.

The Board notes that in July 2010 the Veteran underwent a total right knee arthroplasty.  A 100 percent rating was granted for the total right knee arthroplasty from July 27, 2010, through August 2011.  The Board has therefore limited it consideration of the issues on appeal accordingly.    

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability and the issue of entitlement to service connection for a right hip disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  For the period prior to July 27, 2010, the Veteran's right knee arthritis was manifested by flexion limited to no less than 75 degrees, extension limited to no more than 5 degrees, and pain on motion.

2.  For the period prior to July 27, 2010, the Veteran experienced slight instability in his right knee.  

3.  Throughout the period of this claim prior to July 27, 2010, the Veteran's right knee disability has been manifested by frequent episodes of locking, pain and effusion into the joint.


CONCLUSION OF LAW

Throughout the period of this claim prior to July 27, 2010, the Veteran's right knee disability warrants a 20 percent rating based on locking, pain and effusion into the joint; and a separate 10 percent rating, but not higher, for lateral instability or recurrent subluxation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in April 2008 providing all required notice. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  Private medical records are on file.  The Veteran was afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Board will now address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability. Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.  38 C.F.R. § 4.71a.

The VA General Counsel has also held that separate ratings under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees warrants a noncompensable (0 percent) disability rating; flexion of the leg limited to 45 degrees warrants a 10 percent disability rating; flexion of the leg limited to 30 degrees warrants a 20 percent disability; and flexion of the leg limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees warrants a noncompensable (0 percent) disability rating; extension of the leg limited to 10 degrees warrants a 10 percent disability rating; extension of the leg limited to 15 degrees warrants a 20 percent disability rating; extension of the leg limited to 20 degrees warrants a 30 percent disability rating; extension of the leg limited to 30 degrees warrants a 40 percent disability rating; and extension of the leg limited to 45 degrees warrants a 50 disability rating.  38 C.F.R. § 4.71a.

Dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis
 
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.

The Veteran was afforded a VA examination in May 2008.  At that time, the Veteran reported that he experienced pain in his right knee all the time in addition to, intermittent swelling and effusion.  He reported that his knee clicked and popped with range of motion and occasionally gave way or locked up.  The Veteran reported that he had been to the emergency department three times in the last 12 months for knee-related issues.  He reported that he had taken seven days off work in the last 12 months as a result of knee related problems.  He reported that he worked as a cleaning supervisor at a department store and could stand intermittently for 8 hours a day, but no more than 15-30 minutes at a time.  He reported that he was not able to walk more than 500 yards without stopping as a result of right knee pain.  The Veteran denied use of assistive devices for walking and denied experiencing incapacitating episodes of arthritis.  The Veteran reported symptoms of giving way, instability, pain, stiffness, repeated effusion, and locking episodes.  The Veteran reported that he experienced painful flare-ups every 1-2 months and that they were moderate in nature.  He reported that during flare-ups he experienced limited range of motion for approximately 1-2 days.  

Upon physical examination the Veteran was reported to have an antalgic gait.  The Veteran had right knee flexion to 100 degrees and there was no additional limitation of motion based on repetition.  There were pain on motion, clicking and snapping, and meniscus abnormality.  There was no crepitation, mass or lump, grinding, instability, or patellar abnormality found on examination.  The examiner confirmed the diagnosis of right knee arthritis with anterior cruciate ligament (ACL) graft.  The examiner reported that the disability would have significant effects on the Veteran's occupation, in that he would experience problems with pain, lifting, and carrying.  The examiner reported that the disability would have a mild effect on the Veteran's ability to travel, bathe, and dress; a moderate effect on the Veteran's ability to do chores, shop, and participate in recreation; and a severe effect on the Veteran's ability to exercise and participate in sports.

In January 2010, the Veteran was afforded another VA examination.  At that time, the Veteran claimed that he had experienced continued issues with his right knee disability.  He reported interval treatment that consisted of a series of hyalgen injections, bracing, physical therapy, and quadriceps strengthening training.  The Veteran reported that currently he was prescribed ibuprofen, 600 milligrams, and tramodol for his right knee disability.  The Veteran described his knee as "still terrible."  He reported that his knee would become painfully swollen and sometimes gave out on him.  The Veteran reported that he experienced difficulty with ambulation.  He reported that the pain he experienced was throbbing pain and was precipitated by walking, ascending/descending stairs, and prolonged sitting.  The Veteran reported that he used stretching and ice as well as prescribed medication for attempts at relief.  The Veteran reported sometimes using a cane or a crutch for help with walking.  The Veteran reported symptoms of deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint, locking episodes, inflammation, warmth, swelling, and tenderness.  The Veteran reported severe flare-ups that occurred every 3-4 months and lasted approximately 2-4 weeks.  He reported precipitating factors to be ascending and descending stairs and that he used rest, ice, medication, and bracing for relief.  Additionally, the Veteran reported that he experienced additional limitation of flexion of the knee during an acute flare as a result of stiffness, pain, and swelling.  He reported that he was unable to stand for more than a few minutes at a time and that he was unable to walk more than a few yards at a time.  

Upon physical examination, the Veteran was found to have an antalgic gait with poor propulsion.  There was increased wear on the inside edge of the right fore foot of the Veteran's right shoe.  In the right knee there were bony joint enlargements, edema, effusion, heat, pain at rest, and guarding of movement.  The examiner noted that there were bumps present that were consistent with Osgood-Schlatter's disease.  There were clicking and snapping in the right knee.  The examiner noted that there was a meniscus abnormality in the right knee, in that there was evidence of a tear.  McMurray's test was negative.  There were no masses and no grinding or instability.  There was no patellar abnormality.  Range of motion measurements were as follows: flexion in the right knee to 90 degrees and extension to 5 degrees.  After three repetitive motions there was objective evidence of pain in the right knee and right knee flexion was further limited to 75 degrees.  There were no other additional limitations after repetitive motion.  X-rays taken of the right knee revealed apparent progression of the medial and lateral compartments secondary to degenerative changes since the Veteran's most recent X-rays in September 2008.  There were also superior patellar bursa effusion and relative superior patella migration when compared to the prior study.  The examiner confirmed the diagnoses of right knee arthritis and right knee instability.  The examiner reported that the Veteran's right knee disabilities would have a moderate effect on the Veteran's ability to shop and dress; that they would have a severe effect on the Veteran's ability to travel, bathe, toilet, and dress; and that they would prevent him from doing chores, exercising, and participating in sports and recreation.  The examiner further noted that the Veteran's prior history of ACL repair and partial medial menisectomy correlated with his account of right knee instability and near falls.  

A review of the VA Medical Center treatment notes of record shows that prior to his total right knee arthroplasty, the Veteran received fairly regular treatment for knee pain at the VA Medical Center.  The Veteran generally complained of swelling, pain, and trouble with ambulation and standing when seen at the VA Medical Center.  He received medication injections in the right knee and physical therapy for the right knee.  However, there is no record indicating that the Veteran underwent range of motion measurements when seen at the VA Medical Center for treatment purposes.  In July 2010, the Veteran was seen at the VA Medical Center orthopedics department for a consultation for his total right knee arthroplasty.  At that time, it was noted that the Veteran had mild anterior laxity in his right knee.  

Also of record are private medical treatment records which document the Veteran's prior right knee surgical procedures.  However, the notes do not document any current range of motion measurements.

VA has also received numerous statements from the Veteran in which he reported significant right knee pain.  He reported that he had trouble lifting his children in addition to performing other various activities of daily living such as bathing, driving, walking, getting into and out of cars, exercising, dressing himself, using stairs, performing yard work and other home maintenance, and participating in recreational activities.  

The Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for the period prior to July 27, 2010, on the basis of limitation of motion.  In this regard, the Board notes that there is no evidence of record that the Veteran had right flexion that was limited to 45 degrees or less.  In fact, at worse, the Veteran's right knee flexion was only limited to 75 degrees.  Additionally, there is no evidence indicating that the Veteran had right knee extension limited to more than 5 degrees.  While the Board is sympathetic to the Veteran's claims of extreme pain in his right knee, the objective evidence simply does not warrant a disability rating higher than 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

However, the Board has determined that it would be to the Veteran's advantage to rate his right knee impairment, other than instability, under Diagnostic Code 5258 rather than Diagnostic Code 5260 or 5261.  The Veteran has reported problems with locking of the knee and the objective medical evidence confirms that the Veteran has experienced effusion into the knee.  Bearing in mind that the Veteran's right knee impairment was severe enough to warrant a total knee arthroplasty in July 2010 and with resolution of reasonable doubt in the Veteran's favor, the Board concludes that a 20 percent rating is warranted under Diagnostic Code 5258 throughout the period of this claim. 

The Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for period prior to July 27, 2010, for right knee instability.  In this regard, there is no evidence that the Veteran had instability that was more than slight.  At both his VA examinations, there was no instability found upon objective examination of the Veteran's knee.  However, the Veteran reported instability.  Additionally, just days before his total knee arthroplasty in July 2010, the Veteran was only found to have mild anterior laxity in his right knee.  He was not found to have lateral instability.  Therefore, a higher disability rating for lateral instability or recurrent subluxation is not warranted for this period.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Consideration has been given to assigning a separate evaluation under Diagnostic Code 5263.  However, the Board notes that the VA examiner reported that there is no objective evidence of genu recurvatum in the right knee.  Therefore, a separate evaluation under DC 5263 is not warranted.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has either knee disability warranted a higher schedular rating than the currently assigned ratings, to include the increase granted herein.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not required frequent hospitalizations for the disabilities and the manifestations of the disabilities are contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned ratings, to include the increase granted herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 


ORDER

The Board having determined that the components of the Veteran's right knee disability warrant a 20 percent rating for frequent locking and effusion and a 10 percent rating for instability during the period prior to July 27, 2010, the benefits sought on appeal are granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


